DETAILED ACTION
This final action is in response to amendment filed on February 28, 2022. In this amendment, claims 1-2, 4-9, 18 and 21 have been amended, and claim 19 has been cancelled and claim 22 has been added. Claims 1-18 and 21-22 are pending, with claims 1, 10 and 18 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I. Claim Objections
	The objection has been maintained in view of presented claim.
II. Rejections Under 35 U.S. C §112
	Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive. 
In the response filed on February 28, 2022, applicant argues in substance that:
The "first message" of "Nice! Did you see that triple play?? Are you all going to the party tonight?" is displayed above the "second message" of "I'll be there after I get out of class." in Fig. 6A when the messages are displayed in chronological order and Fig. 6B supports the "second message" of "I'll be there after I get out of class." being displayed above the "first message" of "Nice! Did you see that triple play?? Are you all going to the party tonight?" This can be appreciated from Fig. 6B based on the topic 
Examiner respectfully disagrees. First, paragraph [0061] of the specification indicates that Fig. 6A-6B are illustrations for communication among a first user, Emily and Allen. Since the second message of "I'll be there after I get out of class” is from the first user, not for Allen, the topic heading entitled "Class I Started 7/20 at 8:03 am by A" should not include the second message because that topic heading is for message for Allen. Therefore, the second message is not displayed above the "first message" of "Nice! Did you see that triple play?? Are you all going to the party tonight?". Second, Figs. 6A and 6B and Paragraphs [0061]-[0066] of the Application-as-filed do not describe steps, method or algorithm for displaying one message above another. These portions of specification are only for displaying message in chronological order and in group.
III. Rejections Under 35 U.S. C §103
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant's arguments with regard to claims 8 and 10 have been fully considered but they are not persuasive. 
In the response filed on February 28, 2022, applicant argues in substance that:
	A. Neither Sharifi nor Kroner discloses, teaches, or suggests, "receiving, at a communication system, a first electronic message from a first user device of a plurality (from remarks pgs. 13-14).
	As to point (A), The Examiner respectfully disagrees. Sharifi in view of Kroner teaches the limitation above. In particular, Sharifi teaches receiving messages for users and generating a label [metadata] for messages associated to specific communication topics e.g. message 330 [first message] grouped under label 622 [metadata] “Tonight” (see Sharifi Figs. 3 and 6 and Para. [0042, 0057 and 0068]). Kroner teaches that chat server appending label(s) [metadata] to message (Figure 4 step 426), and showing a screenshot of a user device containing message 302 appended with label 306 (see Figures 1, 3 and paragraphs 20-21 and 37). Thus, the chat server transmits the message 302 appended with label 306 to the user device. Therefore, the combination Sharifi-Kroner teaches "receiving, at a communication system, a first electronic message from a first user device of a plurality of user devices participating in a group communication; ... appending, by the communication system, the first message with [ ] metadata identifying [a] topic; and transmitting, by the communication system, the first message appended with the metadata identifying the topic to the plurality of user devices participating in the group communication". One of ordinary skill in the art would have been motived because it offers the advantage of allowing users to perform searches for messages (Kroner Para. [0032]).

interface in the second order comprises displaying an identification of a user participating in the communication group having sent an earliest message associated with the second topic" as recited in claim 8.
As to point (B), The Examiner respectfully disagrees. Sharifi-Orr in view of Duze teaches the limitation above. As shown in claim 1, Sharifi-Orr teaches displaying the plurality of messages in the second order (see mapping of claim 1). Duze teaches displaying, for each of the messages (including the oldest message), a header including a sender [identification of a user] (see Duze Fig. 1 & 2A and Para. [0022, 0056]). In combination, Sharifi-Orr in view of Duze teaches displaying the plurality of messages in the second order, and displaying, for each of the messages (including the oldest message), a header including a sender [identification of a user]. One of ordinary skill in the art would have been motived because it offers the advantage of providing information about a certain message (see Duze Para. [0031]). 



Claim Objections
Claim 18 is objected to because of the following: “a computer-readable storage medium” should read “a non-transitory computer-readable storage medium” or “memory”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “wherein in the second order the second message is displayed above the first message”; however there is no clear explanation for this subject matter described in the specification. The closest description is in Figures 6A-6B and Paragraphs [0061]-[0066] of the application, however these do not show that the second message is displayed above the first message. Moreover, Figs. 6A and 6B and Paragraphs [0061]-[0066] of the Application-as-filed do not describe steps, method or algorithm for displaying one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Orr (US 2015/0295873, Pub. Date Oct. 15, 2015).
As per claim 1, Sharifi discloses a method (Sharifi Fig. 4, a method 400) comprising: 
receiving a plurality of electronic messages from one or more user devices participating in a group communication (Sharifi Fig. 4 and Para. [0047], At 410, the computing device 110 can receive a plurality of text-based messages (such as messages 310-345) that correspond to a communication session between a first and second user 110 in a communication application executing at the computing device 110); 
displaying the plurality of electronic messages in a user interface in a first order based on chronology (Sharifi Para. [0046], displaying messages 310-345 from a communication session in a chronological list); 
first topic in a first message of the plurality of electronic messages (Sharifi Para. [0050], Topic Determination Model 510 that can evaluate (420) the messages 310-345 to determine a plurality of communication topics… word embeddings can be utilized to identify, inter alia, topic, sentiment, and/or syntactic information of the message, which can be utilized to derive the communication topics from the message; see Sharifi Fig. 3, messages 310; Sharifi Para. [0068], group 610 corresponds to messages 310, 315, 320, and 325 … Group 610 is displayed with the label 612 "Trip to Hawaii"); 
identifying data associated with a second topic in two or more messages of the plurality of electronic messages (Sharifi Para. [0050], Topic Determination Model 510 that can evaluate (420) the messages 310-345 to determine a plurality of communication topics… word embeddings can be utilized to identify, inter alia, topic, sentiment, and/or syntactic information of the message, which can be utilized to derive the communication topics from the message; see Sharifi Fig. 3, messages 330-335; see Sharifi Fig. 8, messages 330-335 grouped with the label 812 Dinner); 
determining, based on the identified data, the first message is associated with the first topic (see Sharifi Fig. 3 and 6, message 310 [first message] is determined to associate with Trip to Hawaii topic) and the two or more messages are associated with the second topic (see Sharifi Fig. 8, messages 330-335 grouped with sub-group’s label 812 Dinner under label Tonight 622);
 receiving a request from a first user device (see Sharifi Para. [0069], user 105 can provide a user input to group or re-group messages); and 
plurality of electronic messages in the user interface in a second order (Sharifi Para. [0069], The GUI 300 can also be provided with a toggle input (not shown) that allows a user 105 to easily re-group messages that have been ungrouped; see Sharifi Fig. 6, displaying messages in an order based on topics), wherein in the second order the two or more messages are displayed in chronological order in a group associated with the second topic (see Sharifi Fig. 8, messages 330-335 grouped with the label 812 Dinner; Sharifi CLM 5, the text-based messages are chronologically ordered in each of the plurality of groups) wherein in the first order the first message is displayed above a second message (Sharifi Para. [0046], displaying messages 310-335 from a communication session in a chronological list).
Sharifi does not explicitly disclose:
wherein in the second order the second message is displayed above the first message.
Orr teaches:
in the second order the second message is displayed above the first message (Orr Para. [0083], the message threads can be presented according to some other order, such as for example in alphabetical order according to the thread title).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharifi in view of Orr for wherein in the second order the second message is displayed above the first message.
(see Orr Para. [0083]).

As per claim 4, Sharifi-Orr discloses the method according to claim 1 as set forth above, Sharifi also discloses further comprising: 
after displaying the plurality of electronic messages in the user interface in the second order (see Sharifi Fig. 6, displaying messages based on topics), receiving a new message from one of the user devices (Sharifi Para. [0003], receiving, at a computing device executing a communication application for a first user, a plurality of messages corresponding to a communication session between the first user and a second user; see Sharifi Para. [0064], the content of the messages can be used to determine whether the later message [new message] is responsive to the previous message; see Sharifi Fig. 6, previous message 310 associates with topic Trip to Hawaii); 
identifying data associated with the first topic in the new message (see Sharifi Para. [0064], the content of the messages can be used to determine whether the later message is responsive to the previous message; Sharifi Para. [0033], the computing device may utilize the content of one or both of the messages to determine whether the later message is responsive to the previous message; Sharifi Para. [0031], For example only, and to continue with the above example related to the topics vacation, Hawaii, restaurants, sightseeing activities, hiking, shopping, and museums, the user specific communication topic may be determined to be "Vacation to Hawaii" and the user specific communication sub-topics may be "Dining out in Hawaii," "Sightseeing in Hawaii,"; Sharifi Fig. 6, previous message 310 associates with topic Trip to Hawaii); 
determining, based on the data associated with the first topic, the new message is associated with the first topic (see Sharifi Para. [0064], the content of the messages can be used to determine whether the later message is responsive to the previous message … if a previous message includes a word indicative of a category or set of items/objects (such as a message "color") without an interrogative word or punctuation mark, but a following message includes a word indicative of a particular member/item/object in the category or set (such as "blue"), the following message may be more likely to be responsive to the previous message; see Sharifi Fig. 6, previous message 310 associates with topic Trip to Hawaii); and 
after determining the new message is associated with the first topic, displaying the new message in the user interface within a group associated with the first topic containing the first message (Sharifi Para. [0061], the Clustering Model 550 can determine whether each particular message in the communication session is responsive to a previous message. The Clustering Model 550 can utilize this responsiveness information to cluster each responsive message and the message to which it is responsive into the same group).

Claim 18 is a system claim reciting similar subject matter to those recited in the method claim 1, and is rejected under similar rationale. Sharifi also disclose:
(Sharifi Para. [0038], The processor(s) 210); and
a computer-readable storage medium storing instructions that, when executed by the at least one processor (Sharifi Para. [001 0], a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by one or more processors).

Claims 2-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Orr (US 2015/0295873, Pub. Date Oct. 15, 2015), and further in view of Ramasamy et al. (US 2019/0035403, Pub. Date Jan. 31, 2019).
As per claim 2, Sharifi-Orr discloses the method according to claim 1 as set forth above, Sharifi also discloses wherein identifying data associated with the first topic in the first message comprises analyzing one or more text strings contained within the first message to text strings in a learning database comprising training data (see Sharifi Para. [0050], The Topic Determination Model 510 can comprise a neural network or other type of model trained to identify topics [text strings] present in the content of the messages, the Topic Determination Model 510 can comprise a machine learning classifier trained to identify topics from labeled training data comprising a plurality of messages that are labeled with topics [text strings]), wherein the training data is used for machine learning (Sharifi Para. [0050], the Topic Determination Model 510 can comprise a machine learning classifier trained to identify topics from labeled training data).
Sharifi does not explicitly disclose:

Ramasamy teaches:
comparing one or more text strings contained within the first message to text strings in a learning database (Ramasamy Para. [0006], comparing, by the client device, a word or phrase of the at least the portion of the message to a plurality of predefined topics in the lexicon; Ramasamy Para. [0043], The lexicon 454 may comprise a plurality of predefined topics, such as words or phrases, that may be used to mark chat conversations).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharifi in view of Ramasamy for comparing one or more text strings contained within the first message to text strings in a learning database.
One of ordinary skill in the art would have been motived because it offers the advantage of determining association between message and predefined topics (Ramasamy Para. [0006]).

As per claim 3, Sharifi-Orr-Ramasamy discloses the method according to claim 2 as set forth above, Sharifi also discloses wherein each text string in the training data comprised by the learning database is associated with a particular topic (see Sharifi Para. [0050], the Topic Determination Model 510 can comprise a machine learning classifier trained to identify topics from labeled training data comprising a plurality of messages that are labeled with topics).

Claim 21 is system claim reciting similar subject matter to those recited in the method claim 2, and is rejected under similar rationale.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Orr (US 2015/0295873, Pub. Date Oct. 15, 2015), and further in view of Crowe et al. (US 2019/0245821, Pub. Date Aug. 8, 2019).
As per claim 5, Sharifi-Orr discloses the method according to claim 1 as set forth above, Sharifi does not explicitly disclose further comprising: 
receiving input associated with a third message of the plurality of electronic messages from the first user device; 
in response to the input, displaying one or more topic labels and a text field; receiving text input in the text field; and 
in response to the text input, creating a new topic and displaying the third message in the user interface in a group associated with the new topic, wherein the new topic is associated with a title comprising the text input.
Crowe teaches:
receiving input associated with a message from the first user device (Crowe Para. [0084], user pressing and holding on a message that has already been transmitted; Crowe Para. [0045], any newly created thread labels or edits to previously created thread labels will be reflected on the device of each participant to the conversation); 
(see Crowe Para. [0084], responsive to a user pressing and holding on a message that has already been transmitted, present the user primary messaging interface; see Crowe Fig. 2C, primary messaging interface 2100 comprising thread labels [topic labels] in thread selector bar 2123 and thread bar 2103 [text field]);
receiving text input in the text field (see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input); and 
in response to the text input, creating a new topic (see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages) and displaying the message in the user interface in a group associated with the new topic (see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages; see Crowe Fig. 2F, display message 2131 in Kids thread label 2135), wherein the new topic is associated with a title comprising the text input (see Crowe Fig. 28 and Para. [0061], As shown in FIG. 28, thread label creation interface 2200 may include a thread name field 2202 where a user may enter the name of a thread label that he or she would like to create (for example, by providing input via QWERTY keyboard 2206)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharifi in view of Crowe for receiving input 
One of ordinary skill in the art would have been motived because it offers the advantage of dynamically associating labels to messages (Crowe Para. [0002]).

As per claim 6, Sharifi-Orr-Crowe discloses the method according to claim 5 as set forth above, Sharifi-Crowe also discloses wherein a fourth message is automatically identified as being associated with the new topic (see Sharifi Para. [0061], when a particular message [fourth message] is determined to be responsive to a previous message [third message], the particular message and the previous message can be clustered into the same group; see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages) based on text of the third message (see Sharifi Para. [0061], when a particular message [fourth message] is determined to be responsive to a previous message [third message], the particular message and the previous message can be clustered into the same group).
Similar rationale in claim 5 is applied.

As per claim 7, Sharifi-Orr-Crowe discloses the method according to claim 5 as set forth above, Sharifi-Crowe also discloses further comprising: 
receiving a new message from one of the user devices (see Sharifi Para. [0064], receiving the later message [new message]; Sharifi Para. [0003], receiving, at a computing device executing a communication application for a first user, a plurality of messages corresponding to a communication session between the first user and a second user); 
identifying data associated with the new topic in the new message (see Sharifi Para. [0064], the content of the messages can be used to determine whether the later message is responsive to the previous message; Sharifi Para. [0033], the computing device may utilize the content of one or both of the messages to determine whether the later message is responsive to the previous message; see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages); 
determining, based on the data associated with the third message, the new message is associated with the new topic (see Sharifi Para. [0064], if a previous message includes a word indicative of a category or set of items/objects (such as a message "color") without an interrogative word or punctuation mark, but a following message [new message] includes a word indicative of a particular member/item/object in the category or set (such as "blue"), the following message may be more likely to be responsive to the previous message; see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages); and 
after determining the new message is associated with the new topic (see Sharifi Para. [0061], when a particular message [new message] is determined to be responsive to a previous message, the particular message and the previous message can be clustered into the same group; see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages; see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages; see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages), displaying the new message in the user interface within a group containing the third message (Sharifi Para. [0061], the Clustering Model 550 can determine whether each particular message in the communication session is responsive to a previous message. The Clustering Model 550 can utilize this responsiveness information to cluster each responsive message and the message to which it is responsive into the same group).
Similar rationale in claim 5 is applied.

Claims 8 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Orr (US 2015/0295873, Pub. Date Oct. 15, 2015), in view of Duze et al. (US 2017/0063760, Pub. Date Mar. 2, 2017).
As per claim 8, Sharifi- Orr discloses the method according to claim 1 as set forth above, Sharifi does not explicitly disclose wherein displaying the plurality of electronic messages in the user interface in the second order comprises displaying an identification of a user participating in the communication group having sent an earliest message associated with the second topic.
Duze teaches:
displaying an identification of a user participating in the communication group having sent an earliest message associated with the topic (Duze Para. [0056], the conversation module may reverse the chronological order of the conversation such that oldest message is presented at the top; see Duze Fig. 1 & 2A and Para. [0022], Each message may include a header section 114 that includes a sender and recipient(s), date and time of the message, and a subject of the message).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharifi in view of Duze for wherein displaying the plurality of electronic messages in the user interface in the second order comprises displaying an identification of a user participating in the communication group having sent an earliest message associated with the second topic.
One of ordinary skill in the art would have been motived because it offers the advantage of providing information about a certain message (see Duze Para. [0031]). 
Claim 22 is a system claim reciting similar subject matter to those recited in the method claim 8, and is rejected under similar rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Orr (US 2015/0295873, Pub. Date Oct. 15, 2015), and further in view of Shen (US 2012/0317499, Pub. Date Dec. 13, 2012).
As per claim 9, Sharifi-Orr discloses the method according to claim 1 as set forth above, Sharifi does not explicitly disclose, further comprising displaying a graphical user interface button enabling a user to view all messages posted by a particular user of the plurality of users participating in the group communication associated with the second topic.
Shen teaches:
displaying a graphical user interface button enabling a user to view all messages posted by a particular user of the plurality of users participating in the group communication associated with the topic (Shen Para. [0016], provide a mechanism for user to filter out and display all messages from just one particular individual or individuals only in current or past IM sessions; Shen Para. [0021], User can also apply mouse and/or keyboard to interact with each object in the display zone in order to edit, delete, sort/filter; Shen Para. [0066], So even if the order of message objects has been scrambled, say, by some kind of sorting or filtering, the original order can be easily restored by a simple click of a button).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sharifi in view of Sen for further comprising 
One of ordinary skill in the art would have been motived because it offers the advantage of filtering out all messages from particular individual that user is only interested (see Shen Para. [0009]).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Kroner et al. (US 2019/0197103, Pub. Date Jun. 27, 2019).
As per claim 10, Sharifi discloses a method (Sharifi Fig. 4, a method 400) comprising: 
receiving, at a communication system (Sharifi Fig.1, server 120), a first electronic message from a first user device of a plurality of user devices participating in a group communication (see Sharifi Fig. 3, receiving message 330; see Sharifi Fig.1 and Para. [0036], a sending computing device 110s that is associated with a sender user 105s, and a receiving computing device 110r that is associated with a receiving user 105r; Sharifi Para. [0042], the example server computing device 120 can include the same or similar components as the computing device 110, and thus can be configured to perform some or all of the techniques of the present disclosure); 
identifying, by the communication system, data associated with a topic in the first message (Sharifi Fig. 4, Evaluate The Messages To Determine Communication Topics at 420; see Sharifi Fig. 3, message 330; see Sharifi Fig. 6 and Para. [0050], Topic Determination Model 510 that can evaluate messages to identify topics present in the content of the messages; Sharifi Para. [0068], group 620 corresponds to messages 330 ... group 620 is displayed with the label 622 "Tonight"; Sharifi Para. [0042], the example server computing device 120 can include the same or similar components as the computing device 110, and thus can be configured to perform some or all of the techniques of the present disclosure); 
determining, based on the identified data, the first message is associated with the topic (see Sharifi Fig. 6, message 330 [first message] is determined to associate with Tonight topic); 
in response to determining the first message is associated with the topic, generating, by the communication system, metadata indicating the first message is associated with the topic (Sharifi Para. [0057], the clustering and summarization module 240 can also include a Label Model 540 configured to generate a label [metadata] for, and that is descriptive of, each of the user specific communication topics; Sharifi Para. [0042], the example server computing device 120 can include the same or similar components as the computing device 110, and thus can be configured to perform some or all of the techniques of the present disclosure; Sharifi Para. [0068], group 620 corresponds to messages 330 ... group 620 is displayed with the label 622 "Tonight").
Sharifi does not explicitly disclose:

transmitting, by the communication system, the first message appended with the metadata the plurality of user devices participating in the group communication.
Kroner teaches:
appending, by the communication system, the first message with the metadata (Kroner Fig. 4, append label to message at 426); and 
transmitting, by the communication system, the first message appended with the metadata to the plurality of user devices participating in the group communication (Kroner Para. [0020], The interface 122 is described more in-depth below with respect to FIG. 3; see Kroner Fig. 3, message 302 appended with label [metadata] 306; Kroner Para. [0021], the interface 122 is generated by a chat server 102 (e.g., using a GUI module 104), which then transmits the interface 122 to the interactive devices 126a-c over a network 110b).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Sharifi in view of Kroner for appending, by the communication system, the first message with the metadata indicating the first message is associated with the topic; and transmitting, by the communication system, the first message appended with the metadata indicating the first message is associated with the topic to the plurality of user devices participating in the group communication.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing users to perform searches for messages (Kroner Para. [0032]).

As per claim 13, Sharifi-Kroner discloses the method according to claim 10 as set forth above, Sharifi-Kroner further comprising: 
after transmitting the first message appended with the metadata indicating the first message is associated with the topic to the plurality of user devices (Sharifi Para. [0057], the clustering and summarization module 240 can also include a Label Model 540 configured to generate a label [metadata] for, and that is descriptive of, each of the user specific communication topics; Sharifi Para. [0068], group 620 corresponds to messages 330 ... group 620 is displayed with the label 622 "Tonight"; also see Kroner Para. [0020], The interface 122 is described more in-depth below with respect to FIG. 3; see Kroner Fig. 3, message 302 appended with label [metadata] 306; Kroner Para. [0021], the interface 122 is generated by a chat server 102 (e.g., using a GUI module 104), which then transmits the interface 122 to the interactive devices 126a-c over a network 110), receiving a second electronic message from one of the plurality of user devices (see Sharifi Fig. 3, receiving message 340); 
identifying data associated with the topic in the second message (see Sharifi Para. [0064], the content of the messages can be used to determine whether the later message is responsive to the previous message; see Sharifi Fig. 6, previous message 330 associates with topic Tonight); 
determining, based on the data associated with the topic, the second message is associated with the topic (see Sharifi Para. [0064], if a previous message includes a word indicative of a category or set of items/objects (such as a message "color") without an interrogative word or punctuation mark, but a following message includes a word indicative of a particular member/item/object in the category or set (such as "blue"), the following message may be more likely to be responsive to the previous message; see Sharifi Fig. 6, previous message 330 associates with topic Tonight); 
after determining the second message is associated with the topic (Sharifi Para. [0061], when a particular message (such as, "Rice and beans sounds good" 335) is determined to be responsive to a previous message ("What do you want for dinner tonight?" 330), the particular message and the previous message can be clustered into the same group (e.g., with a topic/label of "Tonight")), appending the second message with the metadata (Kroner Fig. 4, append label to message at 426) indicating the second message is associated with the topic (Sharifi Para. [0057], the clustering and summarization module 240 can also include a Label Model 540 configured to generate a label [metadata] for, and that is descriptive of, each of the user specific communication topics; Sharifi Para. [0042], the example server computing device 120 can include the same or similar components as the computing device 110, and thus can be configured to perform some or all of the techniques of the present disclosure; Sharifi Para. [0068], group 620 corresponds to messages 330, 335, 340 ... group 620 is displayed with the label 622 "Tonight"); and 
transmitting the second message appended with the metadata (Kroner Para. [0020], The interface 122 is described more in-depth below with respect to FIG. 3; see Kroner Fig. 3, message 302 appended with label [metadata] 306; Kroner Para. [0021], the interface 122 is generated by a chat server 102 (e.g., using a GUI module 104), which then transmits the interface 122 to the interactive devices 126a-c over a network 110b; Kroner Fig. 4, append label to message at 426) indicating the second message is associated with the topic (Sharifi Para. [0057], the clustering and summarization module 240 can also include a Label Model 540 configured to generate a label [metadata] for, and that is descriptive of, each of the user specific communication topics; Sharifi Para. [0068], group 620 corresponds to messages 330, 325, 340 ... group 620 is displayed with the label 622 "Tonight") to the plurality of user devices participating in the group communication (Kroner Para. [0020], The interface 122 is described more in-depth below with respect to FIG. 3; see Kroner Fig. 3, message 302 appended with label [metadata] 306; Kroner Para. [0021], the interface 122 is generated by a chat server 102 (e.g., using a GUI module 104), which then transmits the interface 122 to the interactive devices 126a-c over a network 110b).
Similar rationale in claim 10 is applied.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Kroner et al. (US 2019/0197103, Pub. Date Jun. 27, 2019), and further in view of Ramasamy et al. (US 2019/0035403, Pub. Date Jan. 31, 2019).
As per claim 11, Sharifi-Kroner discloses the method according to claim 10 as set forth above, Sharifi also discloses wherein identifying data associated with the topic in the first message of the electronic messages comprises analyzing one or more text strings contained within the first message to text strings in a learning database (see Sharifi Para. [0050], The Topic Determination Model 510 can comprise a neural network or other type of model trained to identify topics [text strings] present in the content of the messages, the Topic Determination Model 510 can comprise a machine learning classifier trained to identify topics from labeled training data comprising a plurality of messages that are labeled with topics [text strings]), wherein the training data is used for machine learning (Sharifi Para. [0050], the Topic Determination Model 510 can comprise a machine learning classifier trained to identify topics from labeled training data).
Sharifi-Kroner does not explicitly disclose:
comparing one or more text strings contained within the first message to text strings in a learning database.
Ramasamy teaches:
comparing one or more text strings contained within the first message to text strings in a learning database (Ramasamy Para. [0006], comparing, by the client device, a word or phrase of the at least the portion of the message to a plurality of predefined topics in the lexicon; Ramasamy Para. [0043], The lexicon 454 may comprise a plurality of predefined topics, such as words or phrases, that may be used to mark chat conversations).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Sharifi in view of Ramasamy for comparing one or more text strings contained within the first message to text strings in a learning database.
(Ramasamy Para. [0006]).

As per claim 12, Sharifi-Kroner-Ramasamy discloses the method according to claim 11 as set forth above, Sharifi also discloses wherein each text string in the training data comprised by the learning database is associated with a particular topic (see Sharifi Para. [0050], the Topic Determination Model 510 can comprise a machine learning classifier trained to identify topics from labeled training data comprising a plurality of messages that are labeled with topics).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Kroner et al. (US 2019/0197103, Pub. Date Jun. 27, 2019), and further in view of Crowe et al. (US 2019/0245821, Pub. Date Aug. 8, 2019).
As per claim 14, Sharifi-Kroner discloses the method according to claim 10 as set forth above, Sharifi-Kroner also discloses further comprising:
a second electronic message (see Sharifi Fig. 3, message 340);
appending a message with metadata (Kroner Fig. 4, append label to message at 426) indicating the message is associated with a topic (Sharifi Para. [0057], the clustering and summarization module 240 can also include a Label Model 540 configured to generate a label [metadata] for, and that is descriptive of, each of the user specific communication topics; Sharifi Para. [0068], group 620 corresponds to messages 330 ... group 620 is displayed with the label 622 "Tonight").
Similar rationale in claim 10 is applied.
Sharifi-Kroner does not explicitly disclose:
receiving a text input associated with a second electronic message from a second user device participating in the group communication; and 
in response to the text input, creating a new topic and appending the second message with metadata indicating the second message is associated with the new topic.
Crowe teaches:
receiving a text input associated with electronic message from a user device participating in the group communication (Crowe Para. [0084], user pressing and holding on a message that has already been transmitted; Crowe Para. [0045], any newly created thread labels or edits to previously created thread labels will be reflected on the device of each participant to the conversation); and 
in response to the text input, creating a new topic (see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Sharifi in view of Crowe for receiving a text input associated with a second electronic message from a second user device participating in the group communication; and in response to the text input, creating a 
One of ordinary skill in the art would have been motived because it offers the advantage of dynamically associating labels to messages (Crowe Para. [0002]).

As per claim 17, Sharifi-Kroner-Crowe discloses the method according to claim 14 as set forth above, Sharifi-Kroner-Crowe also discloses further comprising: 
after appending (Kroner Fig. 4, append label to message at 426) the second message with the metadata (see Sharifi Fig. 3, message 340) indicating the second message is associated with the new topic (see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages), receiving a third message from one of the plurality of devices (see Sharifi Para. [0064], receiving the later message [third message]; Sharifi Para. [0003], receiving, at a computing device executing a communication application for a first user, a plurality of messages corresponding to a communication session between the first user and a second user); 
identifying data associated with the second message in the third message (see Sharifi Para. [0064], the content of the messages can be used to determine whether the later message [third message] is responsive to the previous message [second message]); 
determining, based on the data associated with the second message (see Sharifi Para. [0064], if a previous message [second message] includes a word indicative of a category or set of items/objects (such as a message "color") without an interrogative word or punctuation mark, but a following message [third message] includes a word indicative of a particular member/item/object in the category or set (such as "blue"), the following message [new message] may be more likely to be responsive to the previous message), the third message is associated with the new topic (see Sharifi Para. [0064], if a previous message [second message] includes a word indicative of a category or set of items/objects (such as a message "color") without an interrogative word or punctuation mark, but a following message [third message] includes a word indicative of a particular member/item/object in the category or set (such as "blue"), the following message [third message] may be more likely to be responsive to the previous message; see Sharifi Fig. 6, previous message 330 associates with topic Tonight; also see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages); and 
after determining the third message is associated with the new topic (Sharifi Para. [0061], when a particular message (such as, "Rice and beans sounds good" 335) is determined to be responsive to a previous message ("What do you want for dinner tonight?" 330), the particular message and the previous message can be clustered into the same group (e.g., with a topic/label of "Tonight"); see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages)), appending the third message with (Kroner Fig. 4, append label to message at 426) identifying the new topic (see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages).
Similar rationale in claim 14 is applied.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2018/0239495, Pub. Date Aug. 23, 2018), in view of Kroner et al. (US 2019/0197103, Pub. Date Jun. 27, 2019), in view of Crowe et al. (US 2019/0245821, Pub. Date Aug. 8, 2019), and further in view of Xie et al. (US 2016/0063386, Pub. Mar. 3, 2016).
As per claim 15, Sharifi-Kroner-Crowe discloses the method according to claim 14 as set forth above, Sharifi-Crowe also discloses the new topic (see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages) and the second message (see Sharifi Fig. 3, message 340). Similar rationale in claim 14 is applied.
Sharifi-Kroner-Crowe does not explicitly disclose:
wherein the new topic and the second message are stored in a learning database.
Xie teaches:
output stored in a learning database (Xie Para. [0041], the data point and the assured output can be stored as a labeled sample in training database 320).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Sharifi in view of Xie for the new topic and the second message are stored in a learning database.
One of ordinary skill in the art would have been motived because it offers the advantage of expanding learning database to train machine learning.

As per claim 16, Sharifi-Kroner-Crowe-Xie discloses the method according to claim 15 as set forth above, Sharifi-Crowe also discloses wherein a third message is automatically identified as being associated (see Sharifi Para. [0061], when a particular message [third message] is determined to be responsive to a previous message [second message], the particular message and the previous message can be clustered into the same group) with the new topic (see Crowe Fig. 28 and Para. [0061], A user may navigate to the thread label creation interface 2200 (or "New Thread" screen) to provide input and create a new thread label that may be associated with one or more messages) based on a text string comprised by the second message (see Sharifi Para. [0061], when a particular message (such as, "Rice and beans sounds good" 335) is determined to be responsive to a previous message ("What do you want for dinner tonight?" 330), the particular message and the previous message can be clustered into the same group (e.g., with a topic/label of "Tonight")).
Similar rationale in claim 14 is applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kashyap et al. (US 8392409) Methods, Systems, And User Interface For E-mail Analysis And Review;
STOVICEK (US 20110231499) Management And Display Of Grouped Messages On A Communication Device;
Lee et al. (US 20080123686) Method And System For Managing Message Threads In Converged Ip Messaging Service;
Shen (US 2010/0235758) Method, System and Apparatus For Sorting Topics Within A Group.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453